Citation Nr: 0000036	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  94-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD) for the period from 
July 27, 1992, to April 19, 1994.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In August 1998, the Board issued a decision granting a 
50 percent evaluation for the period from July 27, 1992, to 
April 19, 1994.  By order dated March 1999, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion vacating and remanding the portion of the Board's 
decision that denied an increased evaluation in excess of 
50 percent for PTSD for the period from July 27, 1992, to 
April 19, 1994.  A copy of the joint motion and a copy of the 
Court's order have been included in the veteran's claims 
file.  


FINDINGS OF FACT

1.  The claim of entitlement to an evaluation greater than 
50 percent for PTSD from July 27, 1992, to April 19, 1994, is 
well grounded and all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

2.  The veteran's PTSD was manifested by flashbacks, 
recurrent dreams, loss of sleep, poor memory and 
concentration, and difficulty in interpersonal relationships, 
such that his reliability, flexibility, and efficiency were 
impaired to an extent that he was demonstrably unable to 
obtain or retain substantially gainful employment from 
July 27, 1992, to April 19, 1994.  



CONCLUSIONS OF LAW

1.  The claim for an evaluation greater than 50 percent for 
PTSD from July 27, 1992, to April 19, 1994, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a 100 percent evaluation for PTSD have 
been met for the period from July 27, 1992, to April 19, 
1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.132, Part 4, Diagnostic Code 9411 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The veteran 
has been afforded examinations and a hearing, and treatment 
records have been obtained.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule mental 
disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet. App. 55 (1998), it was held that 
the new rating criteria regarding mental disorders could not 
have retroactive application prior to November 7, 1996.  In 
this case, the time period under consideration is from 
July 27, 1992, to April 19, 1994.  Under the holding in 
Rhodan the Board would not be able to consider the new rating 
criteria because they could not have retroactive application 
prior to November 7, 1996.  Although Rhodan was in existence 
at the time of the Court's order, issued in March 1999, in 
the light of the law of the case and the requirement in the 
joint motion that the Board consider both the old and new 
criteria, the Board has evaluated the veteran's service-
connected PTSD under both the old and new criteria as 
applicable.  

Further, since this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  

The veteran has been awarded a 50 percent schedular 
evaluation from July 27, 1992, to April 19, 1994, for his 
PTSD.  In order for the veteran to be awarded a 100 percent 
schedular evaluation under Diagnostic Code 9411, in effect 
prior to November 7, 1996, he must be totally isolated in the 
community, or exhibit totally incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or be demonstrably unable to obtain or retain employment.  He 
only need meet one of these criteria.  Johnson v. Brown, 
7 Vet. App. 95 (1994).  

The competent medical evidence of record that is pertinent to 
the time period in question includes the report of a November 
1992 VA psychiatric examination that reflects that the 
veteran reported dreaming a lot and having panic attacks.  He 
also indicated that he had flashbacks as well as periods of 
depression.  He indicated that he had been under psychiatric 
care for the prior four years.  He reported reexperiencing 
events in Vietnam and having recurrent and intrusive 
distressing recollections with bad dreams and nightmares as 
well as flashbacks.  He had both initial insomnia and middle 
insomnia.  He reported being anxious at times.  He was alert, 
coherent, and well oriented.  He was able to maintain 
attention and concentrate.  His memory was intact as were his 
judgment and insight.  The diagnoses included PTSD that was 
mild and it was indicated that the veteran's Global 
Assessment of Functioning (GAF) was 58 and had been 58 for 
the prior year.  

The report of a November 1992 private psychological 
evaluation and a November 1992 letter from a private 
physician reflect that the veteran had recurrent dreams and 
flashbacks regarding Vietnam.  They also indicate that the 
veteran had a lack of concentration and poor memory as well 
as difficulty in interpersonal relationships.  A January 1993 
private assessment reflects that the veteran continued to 
have poor memory and concentration and would be markedly 
impaired in sustaining attention in a work-like setting.  His 
mood swings would cause marked interference with attendance 
at work.  The report of a November 1994 VA psychological 
evaluation reflects diagnostic impressions including PTSD and 
indicates that the veteran's GAF was 38 and had been 38 for 
the prior year, meaning that in November 1993 the veteran's 
GAF would have been 38.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed. (DSM-IV), reflects that a GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
or major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood such as being 
unable to work.  A GAF of 51 to 60 reflects moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning, such as conflicts with peers or co-workers.  

The record reflects that the veteran was not employed from 
July 27, 1992, to April 19, 1994.  With consideration that 
there is competent medical evidence indicating that the 
veteran would experience impairment in his ability to get 
along co-workers, indicating that he was employable, and 
competent medical evidence indicating that the veteran 
experienced symptomatology related to his PTSD that would 
have caused him to be unable to work, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the veteran was unemployable due to his PTSD from 
July 27, 1992, to April 19, 1994.  In resolving all doubt in 
the veteran's behalf, a 100 percent evaluation for PTSD is 
warranted from July 27, 1992, to April 19, 1994, on the basis 
that he was unemployable due to his PTSD.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996); Johnson.  


ORDER

An increased rating of 100 percent from July 29, 1992, to 
April 19, 1994, is granted for PTSD, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

 

